                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DWAYNE RAYSHON                   )
DEGRAFFENRIED,                   )
                                 )
            Petitioner,          )
                                 )
            v.                   )           1:19CV1233
                                 )
ERIC A. HOOKS,                   )
                                 )
            Respondent.          )


                                 ORDER

     The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

August 19, 2020, was served on the parties in this action. (Docs.

10, 11.)    Petitioner objected to the Recommendation. (Doc. 12.)

     The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objection was made and has made

a de novo determination, which is in accord with the Magistrate

Judge’s report.    The court therefore adopts the Magistrate Judge’s

recommendation.

     IT IS THEREFORE ORDERED that Respondent’s motion for summary

judgment (Doc. 6) be GRANTED, that the petition (Doc. 1) be DENIED,

and that Judgment be entered dismissing this action.          A judgment

dismissing this action will be entered contemporaneously with this

Order.     Finding neither a substantial issue for appeal concerning

the denial of a constitutional right affecting the conviction nor




    Case 1:19-cv-01233-TDS-JLW Document 13 Filed 09/23/20 Page 1 of 2
a debatable procedural ruling, a certificate of appealability is

not issued.



                                          /s/   Thomas D. Schroeder
                                       United States District Judge
September 22, 2020




    Case 1:19-cv-01233-TDS-JLW Document 13 Filed 09/23/20 Page 2 of 2
